DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending.  Claims 1-20 have been amended.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the arguments under 35 USC 102(a)(1) and 103(a) in the response filed 10/28/20, the Examiner has reviewed and considered the Applicant’s arguments. With regard to Applicant’s argument concerning the prior art, the Examiner has considered Applicants arguments and has found them persuasive in light of the amendments to the claim. Therefore the prior art rejection of claims 1-7 and 18-20 has been withdrawn.
Regarding the rejection under 35 USC §101, Applicant's arguments filed 10/28/20 have been fully considered but they are not persuasive.  The Applicant’s representative argues that claims 1-20 are not directed to an abstract idea without significantly more.  Specifically, the Applicant argues that i) the claims are not directed to a grouping of abstract ideas under Step 2A-prong 1 (see Remarks, 10/28/20, pg. 12-15); ii) claims integrate the claim into a practical application (see Remarks, pg. 16) and iii) claims recite unconventional features that amount to significantly more (see Remarks, pg. 15).
i) response to argument that claims 1-20 do not recite an abstract idea
The Applicant asserts that the claims are not directed to a certain method of organizing human activity but are directed to a system “for increasing a CTRTP characteristic for a game of chance during play thereof and in response to user actions, and to providing notifications regarding such potential CTRTP changes to happen in order to encourage the user to take such actions” (see Remarks, pg. 13).  Specifically, the Applicant argues that the claims distinguish from a grouping of abstract ideas because i) they do not recite “rules for a game” as was in the case in Smith, because they do not actually govern how that game of chance is played (see Remarks, pg. 13) ii) are directed to a system to display a game of chance potentially more profitable by encouraging a higher rate of wagering on the part of the player in exchange for providing an increased CTRTP characteristic for the game of chance; and ii) are similar to the hypothetical example (vi) in MPEP 2106.04(a)(1) involving monitoring for a “time-related condition that is contingent on user input and then modifying the operation of a computing device based on such time-related conditions” (see Remarks, pg. 14).  The Examiner respectfully disagrees.  The claims recite limitations that recite a certain method of organizing human activity.  Specifically, the claim recites limitations directed to a fundamental economic principle (e.g., accept credit wagers on the game of chance from a first player) and managing interactions between people including social activities and following rules or instructions.  It follows that an abstract idea is merely limited to “rules that actually govern how that game of chance is played” but may be grouped as “managing a social activity including rules and instructions”.  It follows that the claims directed to rules and instructions of managing the social activity (e.g., playing a game of chance) such as those to “increase a CTRTP characteristic for a game of chance during play thereof and in response to user actions, and to providing notifications regarding such potential CTRTP changes and the actions that must be taken by a player to cause such potential CTRTP changes to happen in order to encourage the user to take such actions” amount to instructions and rules for a user to follow which is within the realm of the abstract idea (see MPEP 2106.04(a)(2) II).  
With respect to the Applicant’s argument that the claims are directed to “display a game of chance potentially more profitable by encourage a high rate of wagering on the part of the player in exchange for providing an increased CTRTP characteristic for the game of chance”, the Examiner is 
With respect to the Applicant’s argument that the claimed subject matter is similar to the hypothetical example (vi) of MPEP 2106.04(a)(1) for a method of rearranging icons on a GUI, the Examiner respectfully disagrees.  Example (vi) is directed to track the amount of memory allocated to the application associated with the icon over a period of time and to modify a position in the GUI of the icon closest to the start icon of the computer system.  In contrast, the instant application recites a method of managing a social activity (e.g., playing a game of chance) displaying rules and instructions to the user.  It follows that example vi is not the same as the instantly claimed invention as it is not directed to an improvement to the underlying GUI but merely displaying rules and instructions to manage a played game of chance while providing a display to provide a technological environment to perform the abstract idea, which is within the realm of the abstract idea.  For at least these reasons, the claims are found to recite an abstract idea under Step 2A-prong 1.
ii) Response to argument that under Step 2A-prong 2, the abstract idea is integrated into a practical application (see Remarks, pg. 16)
The Applicant’s representative argues that the claims are integrated into a practical application because the CTRTP “provides a valuable tool that allows electronic gaming machines that offer such features to potentially be more profitable”.  Specifically, the Applicant argues that it see Remarks, pg. 16).  The Examiner respectfully disagrees.  It is first noted that recites claim with respect to the CTRTP indicator, provide “one or more notifications to the first player of the first gaming machine, each notification notifying the first player of a corresponding opportunity to increase the CTRTP characteristic” is within the realm of the abstract idea as it merely conveys information as to rules and instructions of managing playing a game of chance.  Secondly, displaying an indicator of the CTRTP characteristics, even when on the one or more displays amounts to extra-solution activity of the certain method of organizing human activity and does not integrate the claim into a practical application (see MPEP 2106.05(g)).  
Moreover, the Applicant’s argument that the claimed CTRTP characteristic is an improvement to making the gaming machine more profitable is not persuasive.  The manner in which the invention is claimed is not an improvement to the gaming machine itself but rather to marketing through incentives provided to the player to increase play of the game of chance which is still within the realm of the abstract idea of managing a social activity including rules and instructions.  Stated differently, at best, the Applicant’s argument may be construed as an improvement in marketing of the game but not a technical improvement as to the gaming machine as an additional element that integrated the claim into a practical application.  It follows that the claimed display of the CTRTP characteristic and notifications to increasing the CTRTP characteristic are part of the abstract idea and the displaying the characteristic amounts to extra-solution activity and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05 (g) and (h)
iii) Response to the argument that under Step 2B-prong 2, the “Claims Recite Additional, Unconventional Features That Amount to Significantly More than the Judicial Exception” (see Remarks, pg. 15)
The Applicant’s representative argues that the claims recite additional, unconventional features that amount to significantly more than the abstract idea.  Specifically, the Applicant argues that the “inventive concept” which transforms the abstract idea into potentially a more profitable because during play of a game of chance it causes i) “changes in wagering rate-related behavior by a player through offering an increase in a CTRTP characteristic responsive to the player meeting certain conditions that are specifically indicated to the player by way of a notification” and ii) is an unconventional arrangement that is not shown to be in the prior art.  The Examiner is not persuaded by the Applicant’s argument.  First, the mere potential of more profitability when considered alone or as a collective whole, does not amount to an inventive concept.  Managing personal behavior such as “changes in wagering rate-related behavior by a player” by rules and/or instructions is within the realm of the abstract idea and is not sufficient to supply an inventive concept.  Stated differently, changes in betting and wagering rate-related behavior are steps to manage human activities and the CTRTP is no more than displaying data along with rules and instructions for managing the human activity.  In addition, the CTRTP does not transform the claimed subject matter to a different state or thing as the game of chance with the recited CTRTP characteristic is still managing a game of chance as opposed to i) an improvement in the functioning of a computer; ii) an improvement any other technology or technical field; or iv) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(A)
Finally, with respect to the Applicant’s argument that the claim recites “an unconventional arrangement that is not shown in the prior art” to supply an inventive concept, the Examiner respectfully disagrees.  The Examiner notes that as stated by the Federal Circuit, “the novelty and nonobviousness of the claims under [35 U.S.C.] §§ 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under § 101” as stated in Two-Way Media LTD. v. Comcast Communications (Fed Cir. 2017).  For at least the reasons discussed above, the Applicant’s arguments are not persuasive and the rejection under Step 2B has been maintained in the rejection below.
        
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to grouping of abstract ideas without significantly more. The claims recites a certain method of organizing human activity and/or mental processes such as “accept credit wagers on the game of chance from a first player” – certain method of organizing human activity (e.g., fundamental economic activity) and managing a social activity); “provide, during the game of chance, one or more notifications to the first player, each notification notifying the first player of a corresponding opportunity to increase the CTRTP characteristic, each opportunity to increase the CTRTP characteristic requiring satisfaction of a corresponding one or more CTRTP increase conditions associated with a credit wagering rate of the first player, wherein each notification to the first player includes an indication of an amount that the CTRTP characteristic will be increased by in associated with the corresponding opportunity and an indication of what credit-rate related actions specific to the game of chance the player will certain method of organizing human activity (e.g., managing a social activity including rules and instructions”; “monitor the credit wagering rate of the first player while playing the game of chance” – certain method of organizing human activity and/or mental processes (e.g., observation));  “adjust the one or more settings associated to increase the CTRTP characteristic each time the first player satisfies the one or more CTRTP increase conditions corresponding to one or the opportunities;” –certain method of organizing human activity including rules and instructions and/or mental processes;  “adjust, responsive to each increase of the CTRTP characteristic, the indicator of the CTRTP characteristic to indicate the increased CTRTP characteristic – certain method of organizing human activity and/or mental processes.  For at least these reasons, the claims are found to recite a grouping of abstract ideas under Step 2A-prong 1. 
This judicial exception is not integrated into a practical application because the additional limitations “cause a game of chance to be displayed on the one or more displays of the first gaming machine, wherein the game of chance has a current theoretical return-to-player (CTRTP) characteristic that is defined by one or more setting associated with the first gaming machine” and “cause an indicator of the CTRTP characteristic to be displayed on the one or more displays concurrently with the display of the game of chance on the one or more displays” are extra-token solution activity and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(g) and (h)). Moreover, the additional elements of “one or more displays associated with a first gaming machine”, “a game controller that includes one or more processors and one or more memory devices, wherein the one or more processors, the one or more memory devices, and the one or more displays are operably connected” and “the one or more memory devices store computer-executable instructions for controlling the one or more processor” are highly generalized general computer components invoked to implement the abstract idea and/or provide a see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims do not integrate the claim into a practical application.  
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “one or more displays”, “a game controller that includes one or more processors and one or more memory devices” recite general computer components used to perform general computing operations that are well-known, routine, and conventional in the gaming arts and when viewed individually or as a whole, do not amount to an inventive concept.  For instance, Vancura et al. (US 2010/0029381 A1) discloses the hardware/software components of an electronic gaming system are well known to include a game display, a user interface, memory, and a game controller (see ‘381 – 0008, 0037-0040).  For at least these reasons, the claims are found to recite an abstract idea without significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715